    Case: 1:20-cv-03488 Document #: 64 Filed: 10/02/20 Page 1 of 3 PageID #:245




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

OUYEINC LTD.,
                                                 Case No. 20 cv 3488
                        Plaintiff,

       v.

1Baaaai and et al.,

                        Defendants.



                        NOTICE OF DISMISSAL UNDER RULE 41(a)(1)


       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Ouyeinc Ltd.

(“Ouyeinc” or “Plaintiff”) hereby dismisses this action with prejudice pursuant to settlement as

to the following Defendants:

              Defendant Name                                       Line No.

                XL-bridge-01                                          261

                  Mid bling                                           146

                      Natural                                         156

                  Themarvel                                           229

                       Asiya                                           12

               Drive me Crazy                                          60

                      Dotopop                                          59

                  Amigazone                                           303

                      Liminny                                         316
   Case: 1:20-cv-03488 Document #: 64 Filed: 10/02/20 Page 2 of 3 PageID #:246




            Wenwenjianjian                                 292

                1Baaaai                                      1

            Enjoy100COM                                     66

               Oneygege                                    107

               OuMaTuo                                     173

              Besterbuy21                                   25

              Vesssccest                                   241

             Fascinaticbaby                                 71

            Chengyuanshop                                   37

            WanDmaoStudio                                  245

           Stronglandxyh322                                217

              Obuymotor                                    166

           TShoppingParadise                               237

               XFleipped                                   256

              SuperMind                                    225

               Llabcshop                                   135

             DealingMALL                                    54

            NINEOCLOCK                                     159

             Fenglinjoy66                                   77



DATED October 2, 2020                      Respectfully submitted,

                                           /s/ James A. Karamanis
                                           James A. Karamanis
                                           Barney & Karamanis, LLP
                                           Two Prudential Plaza
Case: 1:20-cv-03488 Document #: 64 Filed: 10/02/20 Page 3 of 3 PageID #:247




                                        180 N. Stetson, Ste 3050
                                        Chicago, IL 60601
                                        Tel.: 312/553-5300
                                        Attorney No. 6203479
                                        James@bkchicagolaw.com

                                        ATTORNEY FOR PLAINTIFF Ouyeinc Ltd.
